Citation Nr: 0919369	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in December 2008.


FINDING OF FACT

The currently demonstrated tinnitus is not shown, by the 
competent evidence, to be due to noise exposure or any other 
event or incident of the veteran's period of active service.


CONCLUSION OF LAW

The Veteran's disability manifested by tinnitus is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letter the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the Veteran's service medical records 
and observes that they contain no complaints, indication or 
treatment for tinnitus.  Subsequent to service, the Veteran 
asserts that he developed tinnitus as a result of his service 
in Vietnam.  In a March 2000 lay statement, the Veteran 
reported that it sounded like "grinding up pea gravel in my 
ears."  In an October 2008 VA examination, the Veteran 
reported exposure to loud noise prior to service from factory 
work with hearing protection.  In service he reported 
exposure to loud noise from machine guns and an explosion 
with hearing protection worn some of the time.  Since service 
he reported occupational noise exposure from factory work 
with hearing protection being worn.  He also reported 
recreation noise exposure from gunfire with hearing 
protection.

The examiner concluded that based on the information in the 
claims file it was not likely that the Veteran's tinnitus was 
due to military noise exposure given that the Veteran's 
hearing was within normal limits on discharge from service 
and there were no complaints of tinnitus found in the service 
medical records.

Given its review of the record, the Board finds that service 
connection for tinnitus is not warranted in this case.  In 
this regard, the Board observes that although the Veteran has 
a current disability manifested by tinnitus, the first 
evidence of record of such disability was his March 2000 lay 
statement (sounds like grinding up pea gravel in my ears), 
many years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

In the October 2008 VA audiological examination report, the 
examiner, after reviewing the claims file, opined that it was 
not likely that the Veteran's tinnitus was due to military 
noise exposure given that the Veteran's hearing was within 
normal limits on discharge from service and there were no 
complaints of tinnitus found in the service medical records.  
The examiner is certainly competent to offer an opinion in 
this regard.  

The Board notes that the Court has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, in this case, the 
Veteran has failed to provide evidence of continuity of 
symptomatology.  In this regard, the first evidence of 
tinnitus was not until March 2000.  Further, in the October 
2008 VA examination, the examiner, after reviewing the claims 
file, opined that it was not likely that the etiology of the 
tinnitus was related to military noise exposure.  Again, the 
examiner is certainly competent to offer an opinion in this 
regard.

The only evidence of record supporting the Veteran's claim is 
his lay assertions and hearing testimony.  While he is 
certainly competent to testify concerning continuity of 
symptoms capable of lay observation, the Veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Thus, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the 
competent evidence has shown a disability manifested by 
tinnitus could not have been continuous since service given 
that an October 2008 VA audiological examination is the first 
competent evidence of record of a recognizable hearing 
disability.  Of further note, the Veteran has not offered any 
competent evidence directly contradicting the opinions and 
conclusions reached in the October 2008 VA examination.

Although the Veteran argues that he was not initially aware 
of his entitlement to benefits, the Court has held that in 
cases where the appellant is not aware of benefits under the 
law, persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations "'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'"  Morris v Derwinski, 1 Vet. App. 260, 265 (1991) 
(citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385 
(1947)).  

For these reasons, the Board finds that a basis for awarding 
service connection for tinnitus has not been established.  
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


